United States Court of Appeals
                                                                  Fifth Circuit
                IN THE UNITED STATES COURT OF APPEALS
                                                               FILED
                         FOR THE FIFTH CIRCUIT           December 8, 2005
                         _____________________
                              No. 05-50138             Charles R. Fulbruge III
                         _____________________                 Clerk
UNITED STATES OF AMERICA

                 Plaintiff - Appellee
                  v.
RAUL SALGADO-RAMOS also known as, Sergio Vasquez
                 Defendant - Appellant
                      ---------------------
      Appeal from the United States District Court for the
               Western District of Texas, El Paso
                           (04-CR-1855)
                      ---------------------
Before BARKSDALE, STEWART and CLEMENT, Circuit Judges.

PER CURIAM:*


     IT IS ORDERED that the Appellee’s unopposed motion to vacate

the sentence is granted.



     IT IS FURTHER ORDERED that the Appellee’s unopposed motion

to remand the case to District Court for resentencing is granted.



     IT   IS   FURTHER   ORDERED   that   the   Appellee’s     alternative

unopposed motion to extend time to file the Appellee’s brief

__________________

     * Pursuant to 5th Cir. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
until fourteen (14) days from the Court’s denial of the motion to

vacate and remand is denied as unnecessary.